Isbell, J.
Tbe several specifications of error in this case, all resolve themselves into tbe question, whether tbe record discloses such error in tbe impanneling of tbe jury, as will warrant a reversal of this case ? We think it does not. A jury in all respects qualified to determine tbe dearest rights known to tbe law, is but “ twelve men, accepted and sworn, to try tbe issue.” See Code, § 2971. Our law makes no express provision for a challenge to tbe panel in a civil, although it does in a criminal, case. It is provided by section 2975 of tbe Code, that, “ a challenge to tbe panel must be taken before tbe jury is sworn, and must be in writing, specifying plainly and distinctly, the facts constituting tbe ground of challenge.” If no challenge in writing, such as is pointed out in tbe section just quoted, appears, this *143court will conclude, even in a criminal case, that the jury was accepted within the meaning of section 2971 above quoted. No such challenge appears to have been made in this case.
We are not now prepared, neither does the determination of this case require, that we should determine how far the provisions of the Code, found on pages 242 and 243, are merely directory to the several officers charged with the duty of selecting and returning jurors. But we would suggest a quere — whether a-challenge to the array of jurors will lie in a civil case ? No such challenge is expressly given. All qualified electors of the state, of good moral character, sound judgment, and in full possession of the senses of hearing and seeing, are competent jurors in-their respective counties. Code, § 1630. There is no limit to challenge for cause. Five peremptory challenges are allowed in the District Court. Code, § 1774. In a practical point of view, courts are not confined to the jurors regularly returned in making up*a jury. See the following sections of the Code, 1647, 1717, 2970, 3339.
Judgment affirmed.